Citation Nr: 0510080	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of lumbosacral strain, currently rated at 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO continued the evaluation of 
lumbar sprain at 40 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that an x-ray of August 2000 showed that the 
veteran had degenerative disc changes L5-S1.  Service 
connection is not currently in effect for degenerative disc 
disease.  However, the Court of Appeals for Veterans Claims 
(Court) has ruled that the Board is obligated to "seek out 
all issues [that] are reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to 
the BVA decision."  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); 
Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 
2000)(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which he 
can obtain benefit sought for the same disability).  The 
Board finds that these x-ray findings raise a claim for 
service connection for degenerative disc disease of the 
lumbar spine.  Id.  The Board further finds that the raised 
claim of service connection for degenerative disc disease of 
the lumbar spine is inextricably intertwined with the 
increased rating claim on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  Thus, the RO 
must address this matter.

The Board also notes that as an attachment to a statement 
dated in February 2005, the veteran brought forth evidence 
that, in January 2005, he was referred to a spine clinic by 
the Lovelance Sandia Health Clinic.  These records should be 
associated with the claim file.
This case is REMANDED for the following action:

1.  The RO should invite the veteran to 
submit any evidence of neurological 
defects, including his report of 
sciatica.  This includes any records 
from the spine clinic at Lovelace Sandia 
Health System.

2.  The veteran should be afforded VA 
neurological and orthopedic examinations 
for the purpose of determining the 
etiology and severity of any 
degenerative disc disease that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Following a review of the 
claims file, the medical history, 
clinical evaluation, and any tests that 
are deemed necessary, the examiner 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any degenerative disc 
disease of the lumbar spine that may be 
present was caused or aggravated 
(worsening of underlying condition 
versus temporary flare-ups of symptoms) 
by the veteran's service-connected 
lumbosacral strain.  The clinician 
should be asked to provide a rationale 
for any opinion expressed.

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined claim 
of service connection for degenerative 
disc disease of the lumbar spine and 
readjudicate the issue of an increased 
rating for the veteran's service-
connected lumbosacral sprain.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




